NUMBER 13-16-00231-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      APPELLANT,

                                           v.

ANTHONY CHRISTIAN CASAS,                                                   APPELLEE.


               On appeal from the County Court at Law No. 2
                        of Victoria County, Texas.


                                        ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Victoria County, Texas, has filed a motion for stay of proceedings in the above cause.

On April 12, 2016, the trial court granted a motion to suppress evidence. The State has

filed a notice of appeal and has requested a stay in the trial court’s proceedings pending

disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e) (West,
Westlaw through Ch. 46, 2015 R.S.). The Court, having examined and fully considered

the motion for stay of proceedings, is of the opinion that said motion should be granted.

The motion for stay is hereby GRANTED, and the trial court's proceedings are hereby

ordered STAYED pending disposition of the State’s appeal.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of May, 2016.




                                           2